Citation Nr: 0012143	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  91-49 438	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for anxiety reaction 
with depression, currently evaluated as 50 percent disabling, 
to include consideration of a total rating under the 
provisions of 38 C.F.R. § 4.16 (c) (1996).  

2.  Entitlement to special monthly compensation on account of 
need for regular aid and attendance or because of being 
housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1942 to October 1945.

2.  On April 26, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, New 
Orleans, Louisiana, that the veteran died on November [redacted], 
1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).




ORDER

The appeal is dismissed.




		
              G. H. SHUFELT
	Member, Board of Veterans' Appeals

 



